ORDER

PER CURIAM.
Appellants, Bross-Heckmann, Inc. (n/k/a Bropfs Corporation), Mark Heckman, and Bonnie Schwendemann, appeal from an order finding in favor of respondent Alarm Enterprises, Inc., on all counts in their action against respondent for injunctive relief and damages arising out of the termination of appellants’ lease of respondent’s premises.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
We affirm the judgment pursuant to Rule 84.16(b).